Title: To James Madison from William Willis, 8 November 1803 (Abstract)
From: Willis, William
To: Madison, James


8 November 1803, Barcelona. Not having heard from JM on the subject of JM’s letter of 28 May and not having been arrested “gives me hopes that the president is sattisfied since that date of my innocence.” “My accusers appear to have formd a complot and agreed on a mode of ruining me, the most cruel and Vilanous that could be imagined, first to robb and destroy me with M[e]dicine in my food & drink and if that should fail try to make my life of little Value to me by destroying as far as in their Power my reputation. But the truth must one day appear, and these infamous Vilains be exposd in their true light, My fate is truly hard to have been serving my Country & Countrymen Gratis and after all to reap nothing but ruin & Calumny. But I am still officted in addition to this, to see Mr Leonard, place himself, under the direction of a Man, who has been trying to establish a demand against the United States for 350’000 dollars. This is Mr Walsh of this place who was the right hand man of Cabanyes who entered the suit against Mills of the Ship Catherine.
“My Health encreases, and it is at present much better than it has been since that poisonous medicine was given me.
“I remain here to know the will of the president whether it will be agreeable to him to name me for madrid or permit me to retain the consulate here. My Mercantile affairs will be soon brought to a close. The Consulate of Madrid will be most agreable to me as the salary annex’d to it will support me in the office.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; cover marked “(Private).”



   
   For JM’s purported letter to Willis of 28 May 1803, see Willis to JM, 9 Aug. 1803 (second letter) (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:291 and n. 1).



   
   For the beginning of Willis’s difficulties, see Willis to JM, 15 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:582–83 and nn.).



   
   For Walsh’s background, see Willis to JM, 3 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:376). For Mills’s case, see John Graham to JM, 29 Nov. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:154–58 and n. 1).



   
   For Willis’s bankruptcy, see Charles Pinckney to JM, 28 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:356–57, 358 n. 4). For his request to be appointed to the consulate at Madrid, see Willis to JM, 3 and 7 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:376, 388).


